MEMORANDUM **
This appeal from the denial of a preliminary injunction comes to us for review under Ninth Circuit Rule 3-3. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
Our inquiry is limited to whether the district court has abused its discretion in denying the preliminary injunction or based its decision on an erroneous legal standard or on clearly erroneous findings of fact. See Does 1-5 v. Chandler, 83 F.3d 1150, 1152 (9th Cir.1996).
The record before us shows that the district court did not rely on an erroneous legal premise or abuse its discretion in concluding that appellant’s showing of probable success on the merits and the possibility of irreparable injury was insufficient to warrant the preliminary injunctive relief. See id.; see also Sports Form, Inc. v. United Press Int’l, Inc., 686 F.2d 750, 753 (9th Cir.1982). Moreover, the court’s factual findings are not clearly erroneous. See Chandler, 83 F.3d at 1152.
Accordingly, the district court’s denial of a prehminary injunction is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.